     Case 2:20-cv-00413 Document 18 Filed 11/10/20 Page 1 of 6 PageID #: 143

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


WILLIAM D. RAMSEY, et al.,

                                Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:20-cv-00413

CEDAR TRUCKING CO., INC., et al.,

                                Defendants.



                            MEMORANDUM OPINION & ORDER

        On July 21, 2020, the Clerk of this Court entered a default, consistent with Fed. R. Civ. P.

55(a) because defendant Cedar Trucking Co., Inc. did not respond to a complaint regarding an

order from the Department of Labor to pay the defendant for black lung benefits [ECF No. 11].

Shortly thereafter, the plaintiffs filed a motion for default judgment and an affidavit in support of

that motion. [ECF No. 12]. The motion and affidavit presented the amount due and stated that the

defendant is neither an infant, an incompetent, nor a member of the United States Military. Based

upon its review of the motion and affidavit, the court has determined that a hearing is unnecessary.

        In accordance with Fed. R. Civ. P. 55(b)(1), the court ENTERS default judgment against

the defendant Cedar Trucking Co., Inc. in the amount of $49,523.14, plus post-judgment interest,

to be paid to plaintiff William D. Ramsey. Furthermore, for the reasons outlined below, the court

ORDERS the defendant Cedar Trucking Co., Inc. to pay plaintiff’s counsel, Leonard J. Stayton

and Leonard J. Stayton P.S.C., reasonable attorneys’ fees of $12,389.50, plus post-judgment

interest, for services rendered in this action.
     Case 2:20-cv-00413 Document 18 Filed 11/10/20 Page 2 of 6 PageID #: 144

I.     Background

       Plaintiff William D. Ramsey (“Ramsey”), an individual and resident of Kanawha County,

West Virginia, brought the current action against Defendant Cedar Trucking Co., Inc. (“Cedar

Trucking”), a domestic corporation with its principal place of business in Kanawha County, West

Virginia. Plaintiffs Leonard J. Stayton and Leonard J. Stayton P.S.C. (“Stayton”) are a natural

person and a legal services corporation, respectively, both with the same office in Martin County,

Kentucky.

       On July 10, 2014, plaintiffs Ramsey and Stayton filed a claim for black lung benefits

against his employer, Cedar Trucking. Ramsey alleged that he qualified for benefits under the

Black Lung Benefits Act, which allows coal workers to collect benefits from employers when such

workers are disabled by pneumoconiosis, also known as black lung disease. See 30 U.S.C. § 901.

After receiving proper service of a Notice of Hearing and a Pre-Hearing Order, neither Cedar

Trucking nor its counsel appeared for the resulting hearing on December 1, 2016.

       On February 21, 2017, Honorable Drew A. Swank, an administrative law judge with the

United States Department of Labor, issued a Decision and Order Awarding Benefits for plaintiff

Ramsey of black lung benefits. Judge Swank stated, “[t]hrough an unrebutted legal presumption,

[Ramsey] has proven that his total pulmonary disability was substantially caused by his coal

workers’ pneumonoconiosis . . . and is entitled to benefits.” [ECF No. 12]. Later, on June 6, 2018,

Judge Swank issued an order for attorneys’ fees for plaintiff. Cedar Trucking did not appeal either

order. A final order, under 28 U.S.C.A. § 1291, is one that “ends litigation on merits and leaves

nothing for court to do but execute judgment.” Ray Haluch Gravel Co. v. Cent. Pension Fund of

Intern. Union of Operating Eng’rs & Participating Emp’s, 571 U.S. 177, 134 S. Ct. 773, (2014).

In this case, order making them final.

       The plaintiffs filed a complaint and summons with this Court on June 6, 2020 alleging that

Cedar Trucking had made no payments to the plaintiff after being ordered to by the Department of

Labor. [ECF No. 1]. Cedar Trucking did not reply in the 21-day reply period, nor has it replied in
       Case 2:20-cv-00413 Document 18 Filed 11/10/20 Page 3 of 6 PageID #: 145

the nearly four months since. On July 21, 2020, the Clerk entered a default against the defendant

[ECF No. 11], followed by the plaintiff’s motion for default judgment and affidavit. [ECF No. 12].

II.      Jurisdiction

         The Supreme Court held in Butz v. Economou that an administrative law judge is

“functionally comparable” to a judge, stating that their “powers are often, if not generally,

comparable to those of a trial judge: He may issue subpoenas, rule on proffers of evidence, regulate

the course of the hearing, and make or recommend decisions.” Butz v. Economou, 438 U.S. 478,

513, (1978). This Court maintains jurisdiction over this case to enforce Judge Swank’s legitimate

orders through 33 U.S.C. § 921 (d): “If any employer or his officers or agents fails to comply with

a compensation order making an award, that has become final, any beneficiary of such award or

the deputy commissioner making the order, may apply for the enforcement of the order to the

Federal district court for the judicial district in which the injury occurred.” 33 U.S.C. § 921.

III.     Legal Standard

         A. Default Judgment

         Default judgment is available “when the adversary process has been halted because of an

essentially unresponsive party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md. 2005).

Under Rule 55, which governs default judgments, “trial judges are vested with discretion, which

must be liberally exercised, in entering [default] judgments and in providing relief therefrom.”

United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982). A defendant’s failure to respond

constitutes an admission of the well-pleaded factual allegations in the complaint, except as related

to damages. Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001).




         B. Attorney’s Fees

         In calculating an award of attorney’s fees, a court must first determine a Lodestar figure

by multiplying the number of reasonable hours expended times a reasonable rate. Robinson v.
      Case 2:20-cv-00413 Document 18 Filed 11/10/20 Page 4 of 6 PageID #: 146

Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009) (citing Grissom v. Mills Corp., 549

F.3d 313, 320 (4th Cir. 2008)). In order to determine the reasonableness of the requested hours

and rates, the court must be guided by the twelve factors set forth in Johnson v. Georgia Highway

Express, Inc., 448 F.2d 714, 717–19 (5th Cir. 1974), overruled on other grounds, Blanchard v.

Bergeron, 489 U.S. 87 (1989). See Grissom, 549 F.3d at 321 (citing Barber v. Kimbrell’s Inc., 577

F.2d 216, 226 (4th Cir. 1978) (adopting twelve factor test set forth in Johnson)). These factors are

used to calculate reasonable hourly rates and a reasonable number of hours expended by counsel,

resulting in a Lodestar fee.1

IV.     Discussion

        A. Federal Black Lung Benefits

        The United States Department of Labor ordered Cedar Trucking to pay benefits to Ramsey

beginning July 2014. According to Ramsey’s affidavit, these unpaid benefits total $35,609,

accounting for July 2014 through July 2017. The Department of Labor began paying Ramsey’s

benefits from August 2017 to the present, an amount totaling $32,931.60 (an amount now owed

by Cedar Trucking to the Department of Labor). Federal law dictates: “[i]f any compensation,

payable under the terms of an award, is not paid within ten days after it becomes due, there shall

be added to such unpaid compensation an amount equal to 20 per centum thereof.” 33 U.S.C.A. §

914. This 20% compensation must be paid “with respect to all amounts paid by the fund on behalf

of such operator.” 20 C.F.R. § 725.607. Therefore, Cedar Trucking owes an additional 20%

compensation based on the $35,609 owed to Ramsey, as well as the $33,961.7 paid to Ramsey by




1
  The Fourth Circuit Court of Appeals has summarized the Johnson factors as follows: (1) the time and
labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill required to properly
perform the legal services rendered; (4) the attorney’s opportunity costs in pressing the instant litigation;
(5) the customary fee for like work; (6) the attorney's expectations at the outset of the litigation; (7) the time
limitations imposed by the client or circumstances; (8) the amount in controversy and the results obtained;
(9) the experience, reputation and ability of the attorney; (10) the undesirability of the case within the legal
community in which the suit arose; (11) the nature and length of the professional relationship between
attorney and client; and (12) attorneys’ fees awards in similar cases. See Barber v. Kimbrell's, Inc., 577
F.2d 216 (4th Cir. 1978).
     Case 2:20-cv-00413 Document 18 Filed 11/10/20 Page 5 of 6 PageID #: 147

the Department of Labor on behalf of the defendant. 2 These two amounts combined equal

$69,570.70. 20 percent of this total is $13,914.14. Thus, Cedar Trucking owes Ramsey

compensation of $13,914.14 in addition to the $35,609 in unpaid benefits, plus post-judgment

interest. After a review of the Black Lung Benefits Act, Ramsey’s benefit entries, and the

plaintiffs’ supporting affidavits, the court FINDS the total amount owed by Cedar Trucking to

Ramsey is $49,523.14.

        B. Attorney’s Fees

        The United States Department of Labor ordered Cedar Trucking to pay attorneys’ fees to

Stayton in the amount of $7,756.50. The plaintiffs have also requested compensation of $808

resulting from fees associated with filing this action and $3,835.00 for 12.75 hours of attorney and

paralegal time. [ECF No. 12 at 5, ECF No. 13]. After a review of the Johnson factors, the plaintiffs’

counsel’s time entries, and the supporting affidavits, the court FINDS that 12.75 hours is a

reasonable amount of time for counsel to expend in this matter. In accounting for the attorneys’

fees ordered by the Department of Labor, the $808 in filing fees, and the 12.75 hours of attorney

and paralegal time, the defendant, Cedar Trucking, must compensate plaintiff Stayton for

attorney’s fees and costs totaling $12,389.50. This sum must include post-judgment interest.

        Post-judgment interest shall accrue, from today, at the statutory rate until the judgment is

paid. See 28 U.S.C. § 1961 (“Such interest shall be calculated from the date of the entry of the

judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as

published by the Board of Governors of the Federal Reserve System, for the calendar week

preceding the date of the judgment.”).

V.      Conclusion

        For the foregoing reasons, the court ENTERS an Entry of Default Judgment against

defendant, Cedar Trucking. Plaintiff Ramsey is awarded judgment against Defendant Cedar



2
  This amount is current as of the plaintiff’s latest affidavit, dated 08/04/2020, but the defendant is
required to pay the full sum current through the date of payment.
    Case 2:20-cv-00413 Document 18 Filed 11/10/20 Page 6 of 6 PageID #: 148

Trucking in the amount of $49,523.14. Furthermore, the court has determined that $4,643.00

constitutes a reasonable fee for the plaintiff’s counsel in successfully pursuing the action before

this court. For the foregoing reasons, the court ORDERS the defendant Cedar Trucking to pay

plaintiff Stayton reasonable attorneys’ fees totaling $12,389.50.

       The court hereby DISMISSES this case and DIRECTS that it be removed from the court’s

active docket. All pending orders are hereby dismissed. A separate Judgment Order follows.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:          November 10, 2020
